UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6660


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAWN ALTEGO CATO,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:09-cr-00225-TLW-1)


Submitted:   October 22, 2014             Decided:   October 27, 2014


Before GREGORY and THACKER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Shawn Altego Cato seeks to appeal his convictions and

sentence following his guilty plea to narcotics and firearms

offenses.      At the time Cato’s judgment of conviction was entered

on the docket, the Federal Rules of Appellate Procedure required

him   to    file    his    notice   of    appeal    within     ten     days,       absent

circumstances       extending    the     appeal    period.      Fed.       R.    App.   P.

4(b)(1)(A)(i), 4(b)(4).

              The district court entered judgment in November 2009.

Cato then waited over four years to file his notice of appeal.

Because Cato failed to file a timely notice of appeal or to

otherwise extend the appeal period, we dismiss the appeal as

untimely. *       We dispense with oral argument because the facts and

legal     contentions      are   adequately       presented    in    the        materials

before     this    court   and   argument      would   not    aid    the    decisional

process.



                                                                                DISMISSED


      *
       We note that the appeal period in a criminal case is not a
jurisdictional provision but, rather, a claim-processing rule.
United States v. Urutyan, 564 F.3d 679, 685 (4th Cir. 2009); see
Bowles v. Russell, 551 U.S. 205, 209-14 (2007). Because Cato’s
appeal is inordinately late and its consideration is not in the
best interest of judicial economy, we exercise our inherent
power to dismiss the appeal as untimely filed.        See United
States v. Mitchell, 518 F.3d 740, 744, 750 (10th Cir. 2008).



                                           2